UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 14-7661


LARRY WILLIAMS,

                  Petitioner - Appellant,

          v.

WARDEN, MCCORMICK CORRECTIONAL INSTITUTION,

                  Respondent - Appellee,

          and

CAROLYN F. WILLIAMS; GORDON JENKINSON; MR. SHULER,

                  Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Mary G. Lewis, District Judge.
(2:14-cv-03341-MGL)


Submitted:   January 22, 2015                  Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Williams seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying       relief     on      his    successive         28   U.S.C.      §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate        of   appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).                 A certificate of appealability will not

issue     absent       “a       substantial     showing         of    the       denial    of   a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by     demonstrating         that    reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.   Cockrell,       537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with       oral     argument      because     the     facts     and    legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3